18-1505
     Debon-Ramos v. Barr
                                                                             BIA
                                                                        Straus, IJ
                                                                    A208 900 281
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            DENNY CHIN,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   DORA LINDA DEBON-RAMOS,
15            Petitioner,
16
17                    v.                                  18-1505
18                                                        NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Robert C. Ross, West Haven, CT.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Linda S.
28                                    Wernery, Assistant Director;
29                                    Janice K. Redfern, Senior
 1                                    Litigation Counsel, Office of
 2                                    Immigration Litigation, United
 3                                    States Department of Justice,
 4                                    Washington, DC.
 5
 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10          Petitioner Dora Linda Debon-Ramos, a native and citizen

11   of Honduras, seeks review of an April 18, 2018, decision of

12   the BIA affirming a July 10, 2017, decision of an Immigration

13   Judge (“IJ”) denying her application for asylum, withholding

14   of removal, and relief under the Convention Against Torture

15   (“CAT”).      In re Dora Linda Debon-Ramos, No. A208 900 281

16   (B.I.A. Apr. 18, 2018), aff’g No. A208 900 281 (Immig. Ct.

17   Hartford July 10, 2017).         We assume the parties’ familiarity

18   with the underlying facts and procedural history.

19          Under the circumstances of this case, we have reviewed

20   both    the   IJ’s   and   the   BIA’s   opinions   “for    the   sake   of

21   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
22   524, 528 (2d Cir. 2006).         The applicable standards of review

23   are well established.        See 8 U.S.C. § 1252(b)(4)(B); Paloka

24   v. Holder, 762 F.3d 191, 195 (2d Cir. 2014).               Because Debon-

25   Ramos expressly abandons her CAT claim, the only issue before

                                          2
 1   us   is   whether   the   agency       properly   denied   asylum   and

 2   withholding of removal based on its finding that she was not

 3   a member of her proposed particular social group of Honduran

 4   women unable to leave domestic relationships.              See Yueqing

 5   Zhang v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir. 2005)

 6   (noting that claims not raised in petitioner’s brief are

 7   abandoned).

 8        To demonstrate eligibility for asylum and withholding of

 9   removal, “the applicant must establish that race, religion,

10   nationality, membership in a particular social group, or

11   political opinion was or will be at least one central reason

12   for persecuting the applicant.”         8 U.S.C. § 1158(b)(1)(B)(i);

13   see also id. § 1231(b)(3)(A); Matter of C-T-L-, 25 I. & N.

14   Dec. 341, 348 (B.I.A. 2010).             To constitute a particular

15   social group, a group must be: “(1) composed of members who

16   share a common immutable characteristic, (2) defined with

17   particularity, and (3) socially distinct within the society

18   in question.”   Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237

19   (B.I.A. 2014); see also Paloka, 762 F.3d at 195–97.

20        In Matter of A-R-C-G-, the BIA held that a proposed group

21   of “married women in Guatemala who are unable to leave their

22   relationship” satisfied the requirements for a particular


                                        3
 1   social group.        26 I. & N. Dec. 388, 388, 392–95 (B.I.A. 2014).

 2   In    June   2018,    the    Attorney       General   overruled    Matter   of

 3   A-R-C-G-, holding that it departed from established legal

 4   principles because it defined a social group based primarily

 5   on the harm that group members experienced and because it did

 6   not    comply    with        the     BIA’s     social     distinction       and

 7   particularity requirements.            Matter of A-B-, 27 I. & N. Dec.

 8   316, 335–36 (A.G. 2018).

 9         In Debon-Ramos’s case, the agency applied Matter of A-R-

10   C-G- because its decisions predated Matter of A-B-.                     We need

11   not remand for the agency to apply, in the first instance,

12   the legal standards articulated in Matter of A-B- because,

13   even under more favorable pre-A-B- standards, substantial

14   evidence supports the agency’s finding that Debon-Ramos was

15   not a member of her proposed social group since she was able

16   to leave her relationship with her former partner.

17         Specifically,         Debon-Ramos      testified    that    her   brother

18   successfully     evicted       her   former     partner    from    her   home.

19   Although her former partner subsequently approached her at

20   the fruit stand outside her house on two occasions, she had

21   no further contact with him in the month between the last of

22   those encounters and her departure from Honduras.                   After she


                                             4
 1   left Honduras, he never returned to her house, where her

 2   children still live.           Based on this testimony, the agency

 3   reasonably concluded that Debon-Ramos had been able to leave

 4   the relationship and, thus, was not a member of her proposed

 5   social group.         See 8 U.S.C. § 1252(b)(4)(B); see Rocha v.

 6   Sessions, 720 F. App’x 643, 645 (2d Cir. 2018) (upholding

 7   agency’s determination that petitioner was able to escape her

 8   stepfather’s      abuse,       noting       that         the   stepfather         was

 9   subsequently evicted from the house, so “even if [she] were

10   to return to Brazil and move back in with her mother, her

11   stepfather would not be there to abuse her”); cf. Matter of

12   A-R-C-G-, 26 I. & N. Dec. at 389 (woman was unable to leave

13   her husband because whenever she left, he followed and secured

14   her    return   with    either     threats         or    promises       of   changed

15   behavior).

16          Debon-Ramos     also    argues       that    the     BIA   erred      by   not

17   considering     the     possibility         of     future      persecution        and

18   maintains that she showed that relocation within Honduras was

19   not reasonable.        However, the agency’s conclusion that she

20   was not a member of her proposed social group also forecloses

21   a     claim   based    on     future    persecution.              See    8   U.S.C.

22   §§ 1101(a)(42),        1158(b)(1)(B)(i),                1231(b)(3)(A).            And


                                             5
 1   because she did not establish persecution on account of

 2   membership in her proposed social group, we need not reach

 3   the issue of relocation.   See 8 C.F.R. § 1208.13(b)(1)(i)(B)

 4   (providing that an applicant found to be a refugee based on

 5   past persecution on account of membership in a particular

 6   social group may still be denied asylum if relocation is

 7   reasonable).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe,
13                               Clerk of Court




                                   6